Citation Nr: 9916604	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Whether new and material evidence has been presented to 
reopen claims of entitlement to service connection for low 
back and cervical spine (neck) disorders.



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
June 1967 and from June 1972 to February 1975.  He also 
served with the National Guard.

This appeal initially arose from an August 1995 rating 
decision by the Baltimore, Maryland, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which found that new 
and material evidence had not been presented to reopen claims 
seeking entitlement to service connection for low back and 
neck disorders.

In a decision dated in March 1998, the Board of Veterans' 
Appeals (Board), denied the veteran's attempt to reopen his 
claim; he thereafter appealed that determination to the 
United States Court of Appeals of Veterans Claims (formerly 
known as the United States Court of Veterans Appeals prior to 
March 1, 1999) (herein referred to as the Court).  In a 
November 1998 order, the Court vacated the Board's March 1998 
decision and remanded the case for compliance with a motion 
for remand from the appellee (VA Secretary).  The motion for 
remand requested consideration of the claim to apply the 
provisions of 38 C.F.R. § 3.156(a) as held in Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).



REMAND

In view of the above November 1998 order of the Court and to 
ensure due process to the veteran, this case is remanded to 
the RO for consideration of whether the veteran has submitted 
evidence that is of such significance that, alone or with the 
other evidence of record, it must be considered in order to 
fairly decide the merits of claims for service connection for 
low back and cervical spine (neck) disorders.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) evaluations and treatment 
for low back and neck disorders since his 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  After the above development, the RO 
should determine whether there is new and 
material evidence to reopen the claims 
for service connection for low back and 
neck disorders.  This determination 
should consider whether the evidence 
received is of such significance that, 
alone or with the evidence of record at 
the time of the February 1991 RO rating 
decision, denying service connection for 
these disorder, it must be considered in 
order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge, 155 
F. 3d 1356.  If the RO determines that 
there is new and material evidence to 
reopen the claims for service connection 
for low back and neck disorders, and that 
the claims are well grounded, then the 
claims should be considered on a de novo 
basis.

3.  If action remains adverse to the 
veteran, he should be sent an appropriate 
supplemental statement of the case.

The veteran should be give the opportunity to respond to the 
supplemental statement of the case before the file is 
returned to the Board.





This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










